Title: To Thomas Jefferson from Thomas Heyward, Jr., 3 August 1801
From: Heyward, Thomas, Jr.
To: Jefferson, Thomas


Sir Charleston, South Carolina 3d. Augst. 1801
This Letter is intended to be handed to you by Mr. John Huger a friend of mine & a respectable Inhabitant of this State. he is gone from hence to Rhode-Island on Account of his Health & proposes returning by Land to Carolina, taking the City of Washington in his Way—He has requested that I would remind you of our Acquaintance in the years 1776, 77, & 78, when we attended Congress—I do it with Chearfulness from a Conviction of his Claim on me for every Service that I can render & whatever Attentions you confer on him will be esteemed an Obligation confered on me—With great Respect I am
your Excelys Most obedt humble Servt.
Thos. Heyward
